          Case 1:20-cr-00460-LJL Document 23
                                          24 Filed 02/16/21
                                                    02/17/21 Page 1 of 2
                                                                       1
                                           U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 16, 2021
By ECF                                          REQUEST GRANTED.
The Honorable Lewis J. Liman                    The Status Conference previously set for
United States District Judge                    February 19, 2021 is rescheduled to April 16,
Southern District of New York
                                                2021 at 12:00PM. Parties are directed to dial into
500 Pearl Street
                                                the Court's teleconference line at 888-251-2909
New York, New York 10007
                                                and use access code 2123101.
       Re:     United States v. Igartua, 20 Cr. 460 (LJL) 2/17/2021

Dear Judge Liman:

        The Government writes, with the consent of defense counsel, to request an adjournment of
the next status conference, currently scheduled for February 19, 2021, so that the parties may
further discuss a potential pre-trial resolution of this case. The Government understands that the
Court and the defendants are available on April 16, 2021.

        The Government respectfully requests, with the consent of defense counsel, that the time
between February 19, 2021, and the next status conference, be excluded pursuant to the provisions
of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to continue to engage
in discussions regarding a potential pretrial resolution. The Government respectfully submits that
the proposed exclusion would be in the interest of justice. Pursuant to the Court’s Individual
Practices in Criminal Cases, the Government has included a proposed order for the Court’s
consideration.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                                By:      /s/
                                                      Kaylan E. Lasky
                                                      Assistant United States Attorney
                                                      (212) 637-2315
cc: Martin Cohen, Esq.
    Cesar de Castro, Esq.
